Atkinson, J.,
dissenting. If a transferee of a bond for title accepts the transfer and takes possession under it, and the instrument of assignment expresses a covenant to be performed by the transferee, such acceptance would make the covenant binding upon the transferee, notwithstanding he did not sign the instrument. Louisville & Nashville Railroad Go. v. Nelson, 145 Ga. 594, 598 (89 S. E. 693), and cit. The instrument of assignment in this case contained the clause: “Upon their compliance with the terms of this bond for title I authorize and direct the obligor therein to execute to them warranty deed convejdng the said described real estate.” This was a covenant binding the transferees to perform all the obligations of the obligee in the bond for title, and was assumption of the original debt.